Fourth Court of Appeals
                                 San Antonio, Texas
                                      November 6, 2013

                                     No. 04-13-00186-CV

                                  Leticia R. BENAVIDES,
                                          Appellant

                                              v.

Shirley Hale MATHIS, as Temporary Guardian of the Estate of Carlos Y. Benavides, Jr., Carlos
 Y. Benavides III, Tomas Benavides and Ana B. Galo, as Co-Trustees of the Benavides Family
                                      Mineral Trust,
                                        Appellees

                 From the 406th Judicial District Court, Webb County, Texas
                           Trial Court No. 2012-CVQ-000427-D4
                        Honorable Oscar J Hale, Jr., Judge Presiding

                                           ORDER

        In accordance with this court’s opinion of this date, the motion to dismiss appellant’s
appeal from the trial court’s February 11, 2013, “Order on Defendant’s No-Evidence and
Traditional Motion for Summary Judgment” is GRANTED and the appeal from this judgment is
DISMISSED FOR LACK OF JURISDICTION.

        Appellant’s appeal from the trial court’s February 27, 2013 “Order Granting Traditional
and No Evidence Summary Judgment” in favor of Shirley Hale Mathis, as Temporary Guardian
of the Estate of Carlos Y. Benavides, Jr., is RETAINED on this court’s docket.

       It is so ORDERED on November 6, 2013.

                                                   PER CURIAM

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of November, 2013.


                                                   _____________________________
                                                   Keith E. Hottle, Clerk